In an action to obtain a judgment declaring that defendants were not entitled to exercise an option of purchase contained in a lease between plaintiff and defendant Boulevard Bank, and to restrain defendants from exercising the option, judgment was entered dismissing the complaint and granting specific performance to defendant Boulevard Bank, as prayed for in its counterclaim. Judgment unanimously affirmed, with costs. (Mutual Life Ins. Go, v. Stephens, 214 N. Y. 488.) Present — Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ.